I wish to congratulate
you, Mr. President, on your election. I am confident
that you will carry forward the able legacy left by your
predecessor, Mr. Jean Ping. Our warm tribute is also
due to the Secretary-General as he strives to
reinvigorate our Organization.
We meet in the wake of the High-level Plenary
Meeting, where bold decisions were made to promote
implementation of the Millennium Development Goals.
Our problems transcend national boundaries. Solutions
need a global consensus. All of us must emphatically
reaffirm the central role of the United Nations in the
cooperative management of the worldís problems.
We are constitutionally committed to uphold the
Charter and its legitimacy based on the rule of law. In a
globalizing world, no nation is an island. None can
prosper alone. The United Nations remains the only
bastion of peace, justice and development in the world.
Reform of the United Nations is vital. We must
focus on its effectiveness and ability to deliver quickly.
Its agenda and mandate must be meaningful. Its
administration must be reformed. Its budget must be
purged of waste. Its major organs need to be
reconstituted and revitalized to serve purposeful
priorities. Expansion of its major organs is necessary
but must be tailored to the efficacy of the Organization.
The dynamics of todayís world have been created
by immense forces of change. Among them are
advances in science and technology and widespread
awareness of individual rights. The resulting
globalization and progression of humanitarian law have
given rise to a world where the very concept of
sovereignty is being challenged, where the dimensions
of security are in a flux, where the nature of conflict
has seen a seismic shift and where social exclusion has
added complex uncertainty. The need for constructive
engagement, dialogue, tolerance and understanding is
imperative. Development and the rule of law must take
centre stage.
New challenges confront us today. While
terrorists sow panic and xenophobia in our societies,
deprivation, hunger, disease and environmental
degradation continue to fuel insecurity and
destabilization. The recent bombings in London and
Egypt shocked us all. They have hardened our resolve
to face this menace unitedly. Bangladesh condemns
terrorism in all its forms. We have acceded to all anti-
terrorism conventions of the United Nations and
relevant regional organizations. We support the early
conclusion of a comprehensive United Nations
convention on terrorism. I would like to underscore our
conviction that terrorists do not belong to any one
country or religion.
In Bangladesh, sustained efforts are being made
to pursue the twin objectives of responsibility at home
and a contribution abroad. Despite enormous
constraints, we have made good progress to advance
democracy, development and human rights. We
recognize that those goals are linked with one another.
We have moved slowly but surely to shore up a
democratic ethos. The late President Ziaur Rahman led
Bangladesh out of the morass of a failed democracy in
1975. He introduced a multi-party system, freed the
press and opened up the economy. In 1990, a popular
uprising against an entrenched military dictatorship
brought the first real push towards sustained
democracy. We have not looked back. Three
consecutive free and fair elections have been held
under a neutral caretaker Government. That unique
constitutional innovation has ensured the peaceful
transfer of power on an alternating basis. Democracy
has become firmly rooted in Bangladesh. A key
element of the last election, in 2001, was the
participation of more than 70 per cent of the electorate.
Women voters outnumbered men. They voted not for
symbols but for issues.
32

A quiet revolution is under way in Bangladesh in
the field of development. The progress is visible on six
key fronts: stable growth of the gross domestic product
(GDP) at a rate of 5 per cent or more for over two
decades; higher per capita income; food security;
increased resilience in the face of natural disasters;
improvement of the human development index; and
better social and health outcomes. Our performance in
those areas compares favourably with the results in our
own region and elsewhere. A set of pragmatic, targeted
policy approaches have made that progress possible.
We have completed a full-fledged poverty reduction
strategy paper through an extended consultative
process. It sets out a road map to meet country-specific
MDGs. The fundamental principle of the poverty
reduction strategy paper is to promote employment-
generating economic growth and to invest significantly
in priority sectors such as education, health and social
safety-net programmes. It is a matter of some
satisfaction that Bangladesh has achieved two of the
MDGs: the elimination of gender disparity in primary
and secondary schools and access to safe drinking
water. We are close to achieving two more goals: the
reduction of extreme poverty and under-five child
mortality rates.
Bangladesh is committed to upholding the dignity
of individuals and promoting human rights. Bangladesh
is a party to all United Nations human rights
conventions. We are moving steadily to strengthen
good governance through strong democratic
institutions, establish the rule of law and eliminate
intolerance in our society.
Deeply entrenched pockets of poverty continue to
exist around the world. The most vulnerable are the
least developed countries. Their products should be
granted immediate duty-free and quota-free access
globally. As reaffirmed at Monterrey, the specific
allocation of 0.15 to 0.2 per cent of the GDP of
developed countries must be earmarked for official
development assistance to least developed countries.
Financing for development is a critical issue.
Innovative initiatives in that regard, which have been
the subject of discussion, need to be pursued in earnest.
The devastation caused by natural disasters
affects all countries, rich and poor alike. How can we
meet the challenge of effective relief, rehabilitation and
reconstruction, as well as pre-disaster warning and
preparations? That continues to the responsibility of
the United Nations.
We are profoundly shocked at the huge toll of
damage caused by Hurricane Katrina on the Gulf coast
of the United States. Natural disasters do not
distinguish between rich and poor countries, and the
human misery and suffering caused are the same. We,
in Bangladesh, have weathered many severe floods and
cyclones, and the toll in terms of life and property has
been huge. We can therefore feel the torment that the
affected people have undergone, and we offer our
heartfelt sympathies. We know that the American
people can overcome the disaster and move on with
their lives.
All countries, including Bangladesh, must seek
ways and means to contribute effectively to the United
Nations, whether through peacemaking, peacekeeping
or peacebuilding. Active participation, innovative ideas
and best practices in shoring up development together
can enhance our combined capacity to address the
worldís problems, especially those that no one country
can tackle alone. We, in Bangladesh, are particularly
proud of our contribution to peacekeeping on many
simultaneous fronts across the globe. In all, we have
contributed more than 39,000 troops to 24 missions
and are currently among the largest contributors. Sixty-
seven of our blue-helmeted soldiers have died in that
cause. Our commitment to peacekeeping remains
unflinching. We also fully support the establishment of
the Peacebuilding Commission.
A priority concern for us is our close identity
with Africa. Through our peacekeeping efforts, we
have established special bonds of friendship. The New
Partnership for Africaís Development is particularly
encouraging. We believe that South-South cooperation
has specific relevance in that context.
Bangladesh reaffirms its support for the early
establishment of a sovereign independent State in
Palestine, in accordance with the relevant United
Nations resolutions. The road map for peace in the
Middle East needs to be implemented fully and
urgently.
With respect to Iraq, we believe that the present
situation should be resolved by preserving the interests
of the Iraqi people, in particular their territorial
integrity, and by ensuring the long-term peace, security
and stability of the region.
Bangladeshís constitutional commitment to
general and complete disarmament is the reason for our
progressive support of international and regional
33

treaties and agreements covering all the Atomic Bomb
Casualty Commission (ABCC) weapons. We are a
party to the Treaty on the Non-Proliferation of Nuclear
Weapons and the Comprehensive Nuclear-Test-Ban
Treaty. We give precedence to human over weapons
security.
Each year we come to the Assembly to reaffirm
our faith in the United Nations. This sixtieth
anniversary year is of profound significance. We must
provide a renewed mandate to the United Nations to
meet the challenges of the new millennium ó to rid
the world of poverty and injustice, to usher in the rule
of law, to promote the cause of development, to
eradicate terrorism and, above all, to promote peace
and security. We can prevail only if we act responsibly
and together. Support for the United Nations and its
legitimacy remains a paramount priority.